August 27, 2004


Ms. Amy Douthitt Maddux
Baker Botts LLP
910 Louisiana, One Shell Plaza
Houston, TX 77002-4995
Mr. Sid S. Stover
Seale Stover Bisbey & Morian
P. O. Box 480
Jasper, TX 75951

RE:   Case Number:  02-0069
      Court of Appeals Number:  09-01-00089-CV
      Trial Court Number:  21952

Style:      TEXAS FARM BUREAU MUTUAL INSURANCE COMPANY
      v.
      JEFF A. STURROCK

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.
      Encl.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Nancy J. Vega, Chief Deputy Clerk

|cc:|Ms. Nell Powers District|
|   |Clerk                   |
|   |Ms. Carol Anne Flores   |